Citation Nr: 1439892	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected death pension benefits, to include whether the appellant's annualized countable income exceeds the maximum annual income limit for receipt of payment for such benefits.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1963 to December 1983.  He died in July 2010.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an August 2011 decisional letter issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  


FINDING OF FACT

Since the filing of her application for VA nonservice-connected death pension benefits in August 2011, the appellant's countable income has exceeded the applicable income limits.


CONCLUSION OF LAW

The basic income eligibility requirements for nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1501, 1503, 1521, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.3(b), 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's non-service connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The Veteran in this case served on active duty for more than 20 years, to include service during the Vietnam War.  38 C.F.R. §§ 3.1, 3.2.  He died in July 2010.  Thus, as the Veteran had qualifying service, in order to be entitled to non-service connected death pension benefits, the appellant must only meet the specific income and net worth requirements as of the date her claim for benefits was received.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

In determining the surviving spouse's annual countable family income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272(a).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period, such as gross income from salary or wages.  The amount of recurring income for pension purposes will be the amount received or anticipated during a twelve-month annualization period.  38 C.F.R. § 3.271(a)(1) .  Whenever there is a change in the maximum annual pension rate, or in the surviving spouse's family income, the monthly rate of pension payable shall be adjusted effective as of the date of change.  38 C.F.R. § 3.273.

Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period; to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii).  Exclusions from income do not include Social Security Administration (SSA) benefits.  38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21. 

For awards of nonservice-connected death pension benefits based on claims received on or after December 10, 2004, the effective date is the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(3).  The appellant filed her formal claim for non-service connected death pension benefits in August 2011, more than a year from when the Veteran died in July 2010; thus the time period at issue here is from August 2011 until the present.

The total maximum annual pension rates (MAPR) for a surviving spouse with no dependents, as of December 1, 2010, was $7,933.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Five percent of this amount is $397 for purposes of medical expenses eligible for exclusion.  Effective December 1, 2011, the MAPR for a surviving spouse with no dependents was $8,219.  Id.  Five percent of this MAPR is $410.  Effective December 1, 2012, the MAPR for a surviving spouse with no dependents was $8,359.  Five percent of this MAPR is $417.  Effective December 1, 2013, the MAPR for a surviving spouse with no dependents was $8,485.  Five percent of this MAPR is $424.  

In her August 2011 claim, the appellant reported $200,000 in cash, bank accounts, and certificates of deposit.  She reported $35,200 in retirement accounts.  Total dividends and interest were reported as $3,000.  The appellant reported receiving no SSA benefits, but attached an SSA claim information document that shows she would be receiving $1,157.00 a month from May 2011 in retirement benefits and $342.00 a month from an annuity plan.

The appellant reported expensing $1,753.60 for the Veteran's burial and funeral expenses in July 2010 and expensing $90 a month for Medicare.  No other expenses have been reported by the appellant.

As noted, the costs of the Veteran's burial and final expenses paid by the appellant are deductible from her countable income, but only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  These expenses were paid in 2010 and, therefore, cannot be deducted from the period on appeal, which begins in August 2011.  Her reported medical expenses, $90 a month, are in excess of five percent of the maximum income rate allowable each year under consideration and, therefore, may be excluded from her income each year.  

There is no subsequent information suggesting a change in the appellant's income or expenses since she filed her claim in August 2011.

Even reducing the appellant's income to account for her reported medical expenses, which are not supported by documentation, the appellant's income, $19,908.00 ((SSA payments amounting to $13,884.00 + annuity plan amounting to $4,104.00 + reported total dividends and interest of $3,000) - medical expenses amounting to $1,080.00) clearly exceeds the MAPR of $7,933.00 for the 2011 period.  Thereafter, her income also clearly exceeds the MAPR effective December 1, 2011, which is $8,219.00, the MAPR effective December 1, 2012, which is $8,359.00, and the MAPR effective December 1, 2013, which is $8,485.

While the Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits.  Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits.  The law is dispositive.  Because the evidence shows that the appellant's income has exceeded the income limits for payment of improved nonservice-connected death pension benefits throughout the appeal period, her claim must be denied.  

Because the Board is denying the appellant's claim for improved death pension benefits based on her income, the Board need not address whether her net worth would also be a bar to the receipt of benefits as there is no reasonable possibility that it would change the outcome of the appeal.

[She is advised that should her household income change in the future, or should she incur significant out-of-pocket medical expenses, she may reapply for pension and her potential entitlement will be re-determined in light of the changed circumstances.]

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

As the appellant's countable income exceeds the maximum annual income limit for receipt of nonservice-connected death pension, the claim for entitlement to non-connected death pension is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


